Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       DETAILED ACTION

1. This action is response to application filed on 11/02/2020. Claims 1-20 are pending.
                                                                   Claim interpretation

     	2. Claims 15-20 are directed to statutory subject matter because the specification defines “any computer-readable storage medium described herein, is not to be construed as a transient signal….is not to be construed as a propagating signal. … any computer-readable storage medium described herein, is to be construed as an article of manufacture.” (specification, [0054]; [0132]).
                                    Double patenting

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 10880370. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe a similar method for managing VNF environment. 
	
The current application 17086841
10880370
Explanation
1. A method comprising: monitoring, by one or more processors, a health of a VNF supporting a node; 
instantiating, by the one or more processors, a cluster manager, wherein the cluster manager resides in at least one of the VNF, an orchestrator connected to the VNF, or a VNF within a virtual machine; 

alerting, by the one or more processors, the node when health of the VNF indicates a loss of capacity; and 
taking an action, by the one or more processors, based on the loss of capacity, the action comprising throttling traffic to the VNF, rerouting traffic to an alternate VNF, or changing a weight value for traffic to the VNF.



instantiating, by the one or more processors, a cluster manager, wherein the cluster manager monitors the health of the VNF supporting the node and is instantiated in an orchestrator 
alerting, by the one or more processors, the node when the health of the VNF indicates a loss of capacity; and 
taking an action, by the one or more processors, based on the loss of capacity, the action comprising at least one of throttling traffic to the VNF, rerouting traffic to an alternate VNF, or changing a weight value for traffic to the VNF.











“wherein the cluster manager resides in an 



Similar remarks apply to the instant claims 8 and 15.

	                       Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date 


4. Claim 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (U.S. 20160337329) in view of Xue et al. (U.S. 20180123870)
Regarding claim 1:
a method comprising: 
monitoring, by one or more processors, a health of a VNF supporting a node: (monitoring the VNF for capacity and utilization: Sood [0024], lines 17-20);
instantiating, by the one or more processors, a cluster manager (VNF manager may be instantiated for each of the VNF instances:  Sood, [0041], lines 15-16), wherein the cluster manager resides in at least one of the VNF, an orchestrator connected to the VNF, or a VNF within a virtual machine (NFV orchestrator connected to VNF (Sood, figure 4, items 104, 440). The NFV orchestrator may managing the lifecycle of the VNF instances (e.g., instantiation, scale-out/in, performance measurements, event correlation, termination, etc.) via a VNF manager: Sood: [0024]).
However, Sood does not explicitly teach alerting a node when health of the VNF indicates a loss of capacity.
In similar art, Xue teaches sending a faulty message (alerting) which indicates a first VNF is faulty (see, Xue, abstract, lines 4-6); 
  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xue’s ideas into Sood’s system in order to provide an efficient network functions virtualization system (see Xue, [0003]).
Regarding claim 8:
A system comprising: one or more processors; and 34 4826-2195-7072.32018-0692 CON / 101900.002414PATENTmemory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising:
monitoring, by one or more processors, a health of a VNF supporting a node: (monitoring the VNF for capacity and utilization: Sood [0024], lines 17-20);
instantiating, by the one or more processors, a cluster manager (VNF manager may be instantiated for each of the VNF instances:  Sood, [0041], lines 15-16), wherein the cluster manager resides in at least one of the VNF, an orchestrator connected to the VNF, or a VNF within a virtual machine: (NFV , figure 4, items 104, 440). The NFV orchestrator may managing the lifecycle of the VNF instances (e.g., instantiation, scale-out/in, performance measurements, event correlation, termination, etc.) via a VNF manager: Sood: [0024]).
However, Sood does not explicitly teach alerting a node when health of the VNF indicates a loss of capacity.
In similar art, Xue teaches sending a faulty message (alerting) which indicates a first VNF is faulty (see, Xue, abstract, lines 4-6); 
taking an action, by the one or more processors, based on the loss of capacity, the action comprising throttling traffic to the VNF, rerouting traffic to an alternate VNF, or changing a weight value for traffic to the VNF: (VNFs (an alternate VNF) in the secondary affinity group to continue to process service of the faulty VNF: Xue abstract, lines 6-16).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xue’s ideas into Sood’s system in order to provide an efficient network functions virtualization system (see Xue, [0003]).
Regarding claim 15:
A computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: 

instantiating, by the one or more processors, a cluster manager (VNF manager may be instantiated for each of the VNF instances:  Sood, [0041], lines 15-16), wherein the cluster manager resides in at least one of the VNF, an orchestrator connected to the VNF, or a VNF within a virtual machine: (NFV orchestrator connected to VNF (Sood, figure 4, items 104, 440). The NFV orchestrator may managing the lifecycle of the VNF instances (e.g., instantiation, scale-out/in, performance measurements, event correlation, termination, etc.) via a VNF manager: Sood: [0024]).
However, Sood does not explicitly teach alerting a node when health of the VNF indicates a loss of capacity.
In similar art, Xue teaches sending a faulty message (alerting) which indicates a first VNF is faulty (see, Xue, abstract, lines 4-6); 
taking an action, by the one or more processors, based on the loss of capacity, the action comprising throttling traffic to the VNF, rerouting traffic to an alternate VNF, or changing a weight value for traffic to the VNF: (VNFs (an alternate VNF) in the secondary affinity group to continue to process service of the faulty VNF: Xue abstract, lines 6-16).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Xue’s .
Claims 2, 6, 9, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sood-Xue in view of Yeung et al. (U.S. 20190132211)
Regarding claim 2:
Sood-Xue discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the cluster manager performs the alerting step.  
In similar art, Yeung teaches VNF manager includes an analytics engine monitors health of VNF and notifies the orchestrator when overloading or under-loading occurs, (see Yeung [0060]; figure 1B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yeung’s ideas into Sood-Xue’s system in order to save resources and development time by implying Yeung’s ideas into Sood-Xue’s system.
Regarding claim 6:
Sood-Xue discloses the invention substantially as disclosed in claim 1, but does not explicitly teach comparing the health of the VNF to at least one threshold, and performing the step of taking the action when at least one threshold is crossed.  
 teaches analytics engine can receive state information from monitoring module to identify lifecycle stages such as VNF/VNFM overloading/underloading. The analytics engine 184 can evaluate applicable rules and thresholds from rules engine 185 to trigger one or more actions, (Yeung [0061]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yeung’s ideas into Sood-Xue’s system in order to save resources and development time by implying Yeung’s ideas into Sood-Xue’s system.
Regarding claim 9:
Sood-Xue discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the cluster manager performs the alerting step.  
In similar art, Yeung teaches VNF manager includes an analytics engine monitors health of VNF and notifies the orchestrator when overloading or under-loading occurs, (see Yeung [0060]; figure 1B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yeung’s ideas into Sood-Xue’s system in order to save resources and development time by implying Yeung’s ideas into Sood-Xue’s system.
Regarding claim 13:
 discloses the invention substantially as disclosed in claim 1, but does not explicitly teach comparing the health of the VNF to at least one threshold, and performing the step of taking the action when at least one threshold is crossed.  
In similar art, Yeung teaches analytics engine can receive state information from monitoring module to identify lifecycle stages such as VNF/VNFM overloading/underloading. The analytics engine 184 can evaluate applicable rules and thresholds from rules engine 185 to trigger one or more actions, (Yeung [0061]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yeung’s ideas into Sood-Xue’s system in order to save resources and development time by implying Yeung’s ideas into Sood-Xue’s system.
Regarding claim 16:
Sood-Xue discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the cluster manager performs the alerting step.  
In similar art, Yeung teaches VNF manager includes an analytics engine which monitors health of VNF and notifies the orchestrator when overloading or under-loading occurs, (see Yeung [0060]; figure 1B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to 
Regarding claim 20:
Sood-Xue discloses the invention substantially as disclosed in claim 1, but does not explicitly teach comparing the health of the VNF to at least one threshold, and performing the step of taking the action when at least one threshold is crossed.  
In similar art, Yeung teaches analytics engine can receive state information from monitoring module to identify lifecycle stages such as VNF/VNFM overloading/underloading. The analytics engine 184 can evaluate applicable rules and thresholds from rules engine 185 to trigger one or more actions, (Yeung [0061]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yeung’s ideas into Sood-Xue’s system in order to save resources and development time by implying Yeung’s ideas into Sood-Xue’s system.



Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sood-Xue in view of Miller et al. (U.S. 20170134483)
Regarding claim 5:
Sood-Xue discloses the invention substantially as disclosed in claim 1, but does not explicitly teach instantiating the cluster manager in at least one virtual machine supporting the VNF.
In similar art, Miller teaches teaches Load balancer resides in VM (figure 2C, item 228). Each of the VNF components within each cluster may run on a different virtual machine (see, Miller, [[0040]; [0042]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Miller’s ideas into Sood-Xue’s system in order to provide an elasticity cloud computing system and to save resources and development time by implying Miller’s ideas into Sood-Xue’s system (see, Miller, [0015]).
Regarding claim 12:
Sood-Xue discloses the invention substantially as disclosed in claim 8, but does not explicitly teach instantiating the cluster manager in at least one virtual machine supporting the VNF.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Miller’s ideas into Sood-Xue’s system in order to provide an elasticity cloud computing system and to save resources and development time by implying Miller’s ideas into Sood-Xue’s system (see, Miller, [0015]).
Regarding claim 19:
Sood-Xue discloses the invention substantially as disclosed in claim 15, but does not explicitly teach instantiating the cluster manager in at least one virtual machine supporting the VNF.
In similar art, Miller teaches teaches Load balancer resides in VM (figure 2C, item 228). Each of the VNF components within each cluster may run on a different virtual machine (see, Miller, [[0040]; [0042]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Miller’s ideas into Sood-Xue’s system in order to provide an elasticity cloud computing system and to save resources and development time by implying Miller’s ideas into Sood-Xue’s system (see, Miller, [0015]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sood-Xue in view of Chen et al. (U.S. 20200110631)
Regarding claim 7:
Sood-Xue discloses the invention substantially as disclosed in claim 15, but does not explicitly teach monitoring a plurality of virtual machines to determine the health of the VNF.
In similar art, Chen teaches a quantity of the created virtual machines are also obtained through calculation based on load that needs to be carried by the application software which may be referred as a VNF, (Chen [0038];[0042]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chen’s ideas into Sood-Xue’s system in order to save resources and development time by implying Chen’s ideas into Sood-Xue’s system.
Regarding claim 14:
Sood-Xue discloses the invention substantially as disclosed in claim 8, but does not explicitly teach monitoring a plurality of virtual machines to determine the health of the VNF.
In similar art, Chen teaches a quantity of the created virtual machines are also obtained through calculation based on load that needs to be carried by the application software which may be referred as a VNF, (Chen [0038];[0042]).
.
Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sood-Xue in view of Alfieri et al. (U.S. 20190020711)
Regarding claim 3:
Sood-Xue discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the orchestrator performs the step of alerting.  
In similar art, Alfieri teaches the cloud orchestrator also monitors/measures the performance of the physical resources. Performance can be measured in the form of individual metrics such as Central Processing Unit (CPU) utilization, memory utilization, and network bandwidth utilization. The cloud orchestrator may gather these metrics, compare them against configured thresholds, and generate an alarm or other notification when a threshold is violated, (see, Alfieri [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Alfieri’s ideas into Sood-Xue’s system in order to save resources and development time by implying Alfieri’s ideas into Sood-Xue’s system.
Regarding claim 10:
Sood-Xue discloses the invention substantially as disclosed in claim 8, but does not explicitly teach the orchestrator performs the step of alerting.  
In similar art, Alfieri teaches the cloud orchestrator also monitors/measures the performance of the physical resources. Performance can be measured in the form of individual metrics such as Central Processing Unit (CPU) utilization, memory utilization, and network bandwidth utilization. The cloud orchestrator may gather these metrics, compare them against configured thresholds, and generate an alarm or other notification when a threshold is violated, (see, [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Alfieri’s ideas into Sood-Xue’s system in order to save resources and development time by implying Alfieri’s ideas into Sood-Xue’s system.
Regarding claim 17:
Sood-Xue discloses the invention substantially as disclosed in claim 15, but does not explicitly teach the orchestrator performs the step of alerting.  
In similar art, Alfieri teaches the cloud orchestrator also monitors/measures the performance of the physical resources. Performance can be measured in the form of individual metrics such as Central Processing Unit 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Alfieri’s ideas into Sood-Xue’s system in order to save resources and development time by implying Alfieri’s ideas into Sood-Xue’s system.
Regarding claim 4:
Sood-Xue discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the orchestrator performs the step of taking the action.  
In similar art, Alfieri teaches cloud orchestrator to provide subscription-based throttling of virtual applications in a cloud, see (Alfieri abstract).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Alfieri’s ideas into Sood-Xue’s system in order to save resources and development time by implying Alfieri’s ideas into Sood-Xue’s system.
Regarding claim 11:
Sood-Xue discloses the invention substantially as disclosed in claim 8, but does not explicitly teach the orchestrator performs the step of taking the action.  
 cloud orchestrator to provide subscription-based throttling of virtual applications in a cloud, see (Alfieri abstract).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Alfieri’s ideas into Sood-Xue’s system in order to save resources and development time by implying Alfieri’s ideas into Sood-Xue’s system.
Regarding claim 18:
Sood-Xue discloses the invention substantially as disclosed in claim 15, but does not explicitly teach the orchestrator performs the step of taking the action.  
In similar art, Alfieri teaches cloud orchestrator to provide subscription-based throttling of virtual applications in a cloud, see (Alfieri abstract).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Alfieri’s ideas into Sood-Xue’s system in order to save resources and development time by implying Alfieri’s ideas into Sood-Xue’s system.
                                                     Conclusions
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452